Citation Nr: 9903055	
Decision Date: 02/02/99    Archive Date: 02/10/99

DOCKET NO.  95-14 255	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUE

Entitlement to an increased rating for post-traumatic stress 
disorder (PTSD), currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The veteran served on active duty from March 1941 until 
February 1947 and from May 1947 until April 1951.  

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals (Board) from a November 1994 
rating decision of the Fort Harrison, Montana Regional Office 
(RO) which denied an increased evaluation for the service-
connected PTSD.

This case was REMANDED by a decision of the Board dated in 
February 1998 and is once again before the signatory Member 
for appropriate disposition.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.

2.  The veteran's service-connected PTSD is manifested by 
symptoms which include reported complaints of nightmares, 
irritation, trouble concentrating, anxiety, social withdrawal 
and sleep difficulties.

3.  The veteran's service-connected PTSD is productive of no 
more than definite social and industrial impairment with 
evidence of a decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks.


CONCLUSION OF LAW

The criteria for a disability evaluation in excess of 30 
percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 
5107(a) (West 1991); 38 U.S.C.A. §§ 1155, 5107(a) (West 
1991); 38 C.F.R. §§ 3.321, 4.130, Diagnostic Code 9411 
(1998), 38 C.F.R. § 4.132, Diagnostic Code 9411 (1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board finds that the veteran's claim for an increased 
rating for PTSD is well grounded within the meaning of 38 
U.S.C.A. § 5107(a) (West 1991).  A well-grounded claim is one 
that is meritorious on its own or capable of substantiation.  
Murphy v. Derwinski, 1 Vet.App. 78, 81 (1990).  Here, the 
veteran's claim is well grounded because he has a service-
connected psychiatric disability and evidence is of record 
that he claims shows exacerbation of the disorder.  See 
Proscelle v. Derwinski, 2 Vet.App. 629, 632 (1992).  The 
Board finds that all relevant facts have been properly 
developed and that no further assistance is required to 
comply with the duty to assist mandated by 38 U.S.C.A. 
§ 5107(a).

Service connection for schizophrenic reaction was granted by 
rating action dated in July 1951 and a 30 percent disability 
evaluation was established.  That rating has been continued 
to date.  The veteran most recently claimed an increased 
rating in his service-connected psychiatric disability in 
April 1993.  Following examination for the VA in August 1994, 
the nomenclature of the service-connected psychiatric 
disorder was changed to PTSD by rating action dated in 
November 1994. 

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  The 
history of a disability must be considered.  See 38 C.F.R. 
§§ 4.1, 4.2 (1998).  However, where entitlement to 
compensation has already been established and an increase in 
a disability rating is at issue, as in the instant case, it 
is the present level of disability that is of primary 
concern.  Francisco v. Brown, 7 Vet.App. 55, 58 (1994).  

The Board points out that during the course of the veteran's 
appeal, the regulations pertaining to psychiatric 
disabilities were revised.  The veteran's PTSD was initially 
evaluated under 38 C.F.R. § 4.132, Code 9411 (effective prior 
to November 7, 1996).  This code provided for a 30 percent 
rating when there was definite impairment in the ability to 
establish or maintain effective and wholesome relationships 
with people; and where psychoneurotic symptoms resulted in 
such reduction in initiative, flexibility, efficiency and 
reliability levels as to produce definite industrial 
impairment.  A 50 percent rating was warranted when the 
ability to establish or maintain effective or favorable 
relationships with people was "considerably" impaired and 
by reason of psychoneurotic symptoms the reliability, 
flexibility and efficiency levels were so reduced as to 
result in "considerable" industrial impairment."  A 70 
percent rating was warranted when the above-mentioned 
impairment was "severe."  A 100 percent rating was warranted 
when the attitudes of all contacts except the most intimate 
were so adversely affected as to result in virtual isolation 
in the community.  Totally incapacitating psychoneurotic 
symptoms, bordering on gross repudiation of reality, with 
disturbed thought or behavioral processes associated with 
almost all daily activities, such as fantasy, confusion, 
panic and explosions of aggressive energy resulting in 
profound retreat from mature behavior, also warranted a 100 
percent rating.  Additionally, a 100 percent rating was 
warranted when the appellant was demonstrably unable to 
obtain or retain employment.  38 C.F.R. § 4.132, Diagnostic 
Code 9411 (1996).

In a precedent opinion, dated November 9, 1993, the General 
Counsel of the VA concluded that the term "definite" (for a 
30 percent rating under 38 C.F.R. § 4.132) was to be 
construed as "distinct, unambiguous, and moderately large in 
degree."  It represents the degree of social and industrial 
inadaptability that is "more than moderate but less than 
rather large."  O.G.C. Prec. 9-93 (November 9, 1993).

On November 7, 1996, the rating criteria for psychiatric 
disabilities were revised and are now found in 38 C.F.R. 
§ 4.130.  A 30 percent rating is now warranted when there is 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, recent events).  A 50 
percent evaluation is warranted when there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long- term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  A 70 percent evaluation is warranted when 
there is occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a work-like setting); and inability to 
establish and maintain effective relationships.  A 100 
percent evaluation requires total occupational and social 
impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
and memory loss for names of close relatives, own occupation, 
or own name.
38 C.F.R.§ 4.130, Code 9411 (effective November 7, 1996).

As the veteran's claim for an increased rating for PTSD was 
pending when the regulations pertaining to psychiatric 
disabilities were revised, he is entitled to the version of 
the law most favorable to him.  Karnas v. Derwinski, 1 Vet. 
App. 308 (1990).  The veteran was provided the amended 
regulations by the RO in evaluating his disability in the 
August 1998 Supplemental Statement of the Case.

The veteran underwent psychiatric evaluation for the VA in 
August 1994 where he related history of a 'ringside seat' at 
Pearl Harbor and stated that he witnessed many people die 
horrible deaths.  He indicated that afterwards in 1951, he 
experienced a mental breakdown and was hospitalized for a 
number of months in this regard.  The veteran said that 
following discharge from service, he primarily worked for the 
Post Office and retired in 1974 with an excellent performance 
record after 22 1/2 years.  He reported that since his 
retirement, he had been a school bus driver, a Greyhound bus 
driver and had driven a bus for firefighters, but had finally 
quit this type of work in 1984.  He related that since that 
time, he had engaged in voluntary work driving vans for the 
Disabled American Veterans (DAV) to take veterans to the 
hospitals and clinics.  He stated that he continued to drive 
at least once a week and often more.  The veteran was noted 
to have been married since 1975.  He indicated that he kept 
quite busy and said that he and his wife enjoyed dancing and 
bowled twice a week.  He related that he watched television, 
read the newspaper and walked a lot for exercise. 

The appellant stated that since service, he had had episodes 
of nervousness and shakiness every week or so.  It was 
reported that this especially happened if he encountered 
something related to war or if someone tried to get him to 
talk about Pearl Harbor.  He said he would become quite 
agitated if someone acted as if he were an expert on Pearl 
Harbor without being there, and when he thought about how 
military leaders did not heed warnings leading up to the 
attack.  The veteran related that he had sought psychiatric 
treatment four months before because he was not feeling well, 
with symptoms which included poor sleep, lack of energy, 
irritability and loss of interests.  He said that a 
psychiatrist had given him some "nerve pills" which had 
helped alleviate his symptoms.

Upon mental status examination, the veteran was observed to 
be well dressed and groomed, and was friendly and 
cooperative.  He was described as open and honest in response 
to questions and was well oriented in all spheres.  His 
speech was coherent and relevant.  There was no evidence of 
delusions, hallucinations, or other indicators of a psychotic 
process.  His affect was determined to be happy and upbeat 
when talking about neutral topics, and he did not display 
indications of depression or anxiety.  The veteran was noted 
to have a good sense of humor, and laughed quite a bit.  It 
was the examiner's opinion, however, that this might have 
been an attempt to cover up and to cope with uncomfortable 
underlying emotions.  It was reported that when they began to 
talk about WWII, it was obvious that those feelings were 
barely under the surface, and that he had to work hard to 
hold them back.  He exhibited a mixture of sadness, anxiety, 
and anger, and was close to tears at times.  It was felt that 
overall, his attention and concentration abilities, and 
recent and remote memory were good.  His ability to 
understand abstract thinking was good.  It was found that he 
displayed evidence of excellent executive functions.  
Following examination, diagnoses of PTSD, chronic, with 
delayed onset and major depression, recurrent, in full 
remission , were rendered.  The examiner commented that in 
his professional opinion, the veteran was not occupationally 
disabled from PTSD, but that it had exacted a significant 
emotional toll on him.  It was added that he had had a mild 
recurrence of major depression four months before, but had 
improved considerably since being prescribed antidepressant 
medication.  

The examiner went on to say that the veteran was emotionally 
healthy and that this had allowed him to cope with his PTSD 
over the years.  It was felt, however, that since he had 
aged, his defenses were not as effective and that he would 
likely have more difficulty containing his underlying 
emotions, as well as increased anxiety and depression.  

The veteran was seen in VA psychiatric consultation in 
October 1995 where his emotions were primarily centered 
around a sustained anger at the Federal government because he 
perceived he was not getting as much disability compensation 
as he deserved.  He indicated at that time that he was 
considering stopping his psychotropic medication.  It was 
noted that his wife was ill.  

Testimony provided by the veteran at a hearing in April 1996 
before the undersigned member of the Board was consistent 
with the reported clinical findings.

Pursuant to Board remand of February 1998, the veteran 
underwent a VA examination in March 1998.  It was noted that 
his current symptoms included middle of the night awakenings 
with frequent nightmares of his war experiences, easy 
irritation, only fair energy, decreased libido, and trouble 
sleeping.  He also related that he felt jittery or anxious 
much of the time, and awakened from sleep with fear, sweating 
and a pounding heartbeat.  The appellant stated that he could 
not watch war movies, and tried to suppress thoughts about 
the war, but was often unsuccessful.  He said that he felt 
withdrawn from people and became irritated when others spoke 
about Pearl Harbor because they didn't know what they were 
talking about.  He denied delusions, hallucinations, 
obsessive, ritualistic, or inappropriate behaviors.  It was 
noted that he had stopped driving the van for the DAV after 
his wife had passed away in 1995.

Upon mental status examination, the veteran was observed to 
be neatly dressed and groomed.  He was noted to be 
cooperative and pleasant.  His mood was sad with an 
undercurrent of anger.  His affect was congruent and tearful 
at times.  His speech was of normal rate and rhythm but 
somewhat tremulous.  His hands were observed to be slightly 
shaky from time to time, with no abnormal motor activity 
observed otherwise.  No perceptual or thought disturbances 
were noted.  His thought progression was goal directed and 
logical.  The appellant was found to be oriented times four 
but had difficulty recalling three out of three unrelated 
objects immediately and at five minutes, and needed prompting 
in both cases.  Fund of knowledge was fair and calculations 
was noted to be "OK".  It was reported that he demurred 
from interpreting a proverb, saying that he was not an 
educated man.  His similarities were concrete.  His insight 
and judgment were good.  

The examiner found that the veteran met the criteria for 
chronic PTSD with current symptomatology, as well as an 
anxiety disorder and major depressive episode, with 
incomplete response to medications.  A General Assessment of 
Functioning (GAF) score of 55 was rendered.  It was commented 
that the fact that he was able to have a successful career 
and an enduring marriage did not ipso facto signify that he 
was not experiencing internal stress from his combat 
exposure.  It was felt that his wife's death had exacerbated 
his PTSD symptomatology. 

The evidence shows that the veteran's service-connected PTSD 
is currently manifested by symptomatology which includes 
sleep disturbance, irritation, anger, anxiety and depression, 
nightmares of his wartime experiences, and avoidance of 
depictions of the war.  It has been determined that his PTSD 
symptomatology is chronic in nature. The appellant reported 
some social withdrawal on VA examination in March 1998, and 
it was noted that that his wife's death had exacerbated his 
PTSD symptomatology.  It is apparent that there has been some 
diminution in the veteran's overall functioning from a 
psychiatric standpoint since he was examined in 1994.  
However, the Board finds that the extent of the veteran's 
chronic psychiatric symptomatology does not more nearly 
approximate "considerable" social and industrial 
impairment, and that it is not demonstrated that social and 
industrial functioning is of such severity for him to be 
entitled to a higher rating for PTSD.  Specifically, the 
Board observes in this instance that he appears to have 
significant coping skills and cognitive functioning is 
intact.  While he was found to have chronic PTSD on VA 
examination in March 1998, his GAF score of 55 attests to no 
more than moderate social and occupational functioning .  The 
Board thus finds that the evidence on the whole does not show 
a basis to conclude that his impairment of social and 
industrial functioning is "considerable" to warrant a 50 
disability evaluation under the old rating criteria.  

In regards to the current regulations pertaining to 
psychiatric disability, the Board finds evidence of depressed 
mood, anxiety, and sleep impairment which would comport with 
the criteria for a 30 percent disability evaluation under the 
current rating criteria for mental disorders.  However, there 
are no indications of symptoms of flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks, difficulty in understanding complex commands, 
impaired judgment; impaired abstract thinking; disturbances 
of motivation and mood which more nearly approximate a 50 
percent rating in this regard under the new criteria.  In 
this case, the Board finds that a 30 percent disability 
rating contemplates any and all PTSD symptomatology now 
indicated under both the old and new rating requirements.  

The Board would also point out that in reaching its decision 
in this case, only the provisions of the VA's Schedule for 
Rating Disabilities have been considered.  The Board is 
required to address the issue of entitlement to an 
extraschedular rating under 38 C.F.R. § 3.321 (1998) only in 
cases where the issue is expressly raised by the claimant or 
the record before the Board contains evidence of 
"exceptional or unusual" circumstances indicating that the 
rating schedule may be inadequate to compensate for the 
average impairment of earning capacity due to the disability.  
See VA O.G.C. Prec. Op. 6-96 (August 16, 1996).  In this 
case, consideration of an extraschedular rating has not been 
expressly raised.  Further, the record before the Board does 
not contain evidence of "exceptional or unusual" 
circumstances that would preclude the use of the regular 
rating schedule.  

The Board has also considered the doctrine of benefit of the 
doubt, but finds that the record does not provide an 
approximate balance of negative and positive evidence on the 
merits.  Therefore, a reasonable basis for a grant of the 
benefit sought on appeal above is not identified at this 
time.


ORDER

An increased rating for PTSD is denied. 



		
	U. R. POWELL
	Member, Board of Veterans' Appeals


NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.




- 10 -


